          Case 1:19-mj-04452-UA Document 16 Filed 01/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 United States of America
                                                               Deferred Prosecution Agreement
                     V.
                                                                                     19 Mag. 4452
 Rudolf Landman,

                                Defendant.

TO: Rudolf Landman

        On May 8, 2019, a criminal complaint was issued by a United States Magistrate Judge in
the Southern District of New York, in which you are accused of committing offenses against the
United States, to wit, attempt to distribute narcotics, in violation of Title 21, United States Code,
Sections 841(a)(l), 841(b)(l)(C), and 846, and Title 18, United States Code, Section 2, and
narcotics conspiracy, in violation of Title 21, United States Code, Section 846. However, after a
thorough investigation it has been determined that the interest of the United States and your own
interest will best be served by deferring prosecution in this District. Prosecution will be deferred
during the term of your good behavior and satisfactory compliance with the terms of this agreement
for the period of six months from the signing of this agreement. The terms and conditions
constituting your good behavior and satisfactory compliance are as follows:

   (1) You shall refrain from violation of any law (federal, state and local).      You shall
   immediately contact your U.S. Pretrial Services Officer if arrested or questioned by a law-
   enforcement officer.

   (2) You shall associate only with law-abiding persons.

   (3) You shall work regularly at a lawful occupation and/or regularly attend school or treatment
   and support your legal dependents, if any, to the best of your ability. When out of work or not
   attending school or treatment, you shall notify your supervising U.S. Pretrial Services Officer
   at once. You shall consult him or her prior to job and school changes.

   (4) You shall not leave the Southern or Eastern Districts of New York, the District of New
   Jersey, or the Central District of California without permission of your supervising U.S.
   Pretrial Services Officer.

   (5) You shall notify your supervising U.S. Pretrial Services Officer immediately of any change
   in your place of residence.

   (6) You shall follow your supervising U.S. Pretrial Services Officer's instructions and advice.

   (7) You shall report to your supervising U.S. Pretrial Services Officer as directed.
          Case 1:19-mj-04452-UA Document 16 Filed 01/06/20 Page 2 of 3



        As a further condition you hereby consent to disclosure, by any federal, state or local
government agency, or by any medical or substance abuse treatment provider, to the U.S. Pretrial
Services Officer supervising your case, of such medical and treatment records as may be requested
by the Pretrial Services Officer to evaluate deferral of prosecution in this case. You further agree
that you will execute any additional consent forms that any such agency or provider may require
to release such information.

Special conditions are as follows:

        The United States Attorney may at any time revoke or modify any condition of this
provisional release or change the period of such supervision. The United States Attorney may
discharge you from supervision at any time. The United States Attorney may at any time proceed
with the prosecution for this offense should the United States Attorney, in his or her sole discretion,
deem such action advisable.

        If upon completion of your supervision a written report from your supervising U.S. Pretrial
Services Officer is received to the effect that you have complied with all the rules, regulations and
conditions and special conditions applicable to your deferred prosecution, no further prosecution
will be instituted in this District for the above offense.

Dated: New York, New York
       December 19, 2019


                                                           GEOFFREY S. BERMAN
                                                           United States Attorney for the
                                                           Southern District of New York



                                                             I, v'-(..A---
                                                                     •       i
                                                                             Vi \' - - -- ---.._
                                                     By:
                                                           Jufjana N. Murray             '~
                                                           Assistant United States Attorney-_>
                                                           Tel.: 212-637-2314


        The undersigned hereby consents to the foregoing and expressly waives any and all rights
to a speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy
Trial Act, 18 U.S.C. §§3161 et seq., and any other pertinent provisions, and consents to the
adjournment of all pending proceedings in this case. The undersigned further waives the
applicable statute of limitations with respect to any prosecution that is not time-barred on the date




                                                                                                   07.29.2012
             Case 1:19-mj-04452-UA Document 16 Filed 01/06/20 Page 3 of 3



that this agreement is signed. It is the intent of this provision to toll the applicable statute of
limitations during the pendency of the deferred prosecution.



             . . '\· 2,
Dated: New York, New York
             \l I )                  ll . A'-~,'
                                                                                                                  ;




                                                                                                    '//
                                                                                          ,...--c


/-· (   •·


                                                                                  /i
\ \ .\'
.   ,                                                                             _,-:, :,/
                                                                                                       ,I,(·,
                                                                                                    ~--·11 _:., , .. L, .(-~- -........~,

Clay Kami
Attorney fo                                                                    Defendant


       Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution of the defendant is deferred pursuant to this agreement is hereby
approved.

Dated: New York, New York
              I /I 1:
                 •        ,,   /
                                   ;"),,,
                                         t,,    ....
                                                             j     ,C




                                                                                 .~:fl        Ir t1 22;1 /
                                                                               United States Magistrate Judge


       The undersigned hereby consents to the foregoing and will accept supervision of the
above-named defendant on the conditions set forth herein.



Dated: New York, New York
                     _.        I
                 .,,,,, I '                     .
             ,, / 4- /             .t.    <..          .:.. "---




                                                                        .~~~ &~
                                                                        ~"'{
                                                                               United States Pretrial Services Officer




                                                                                                                                            07.29.2012
